Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 17, 2018. It is noted, however, that applicant has not filed a certified copy of the 201811542293.0 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is direct to signals per se.  The claim recites “A machine readable storage medium”, and given the broadest reasonable interpretation in light the specification (e.g. [0018, [0057]), the claim encompasses transitory forms of signal transmission or signals per se. As such, a transitory, propagating signal does not fall within any statutory category. See MPEP § 2106.03.
Examiner note: amending the claim to recite --A non-transitory machine readable storage medium-- would facilitate furthering prosecution.
Claims 1 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1 recite(s) classifying the lost circulation points and the non-lost circulation points by adopting a random forest algorithm, based on the plurality of logging characteristic parameters and the multiple pieces of marked logging data at the different drilling depths, to establish a plurality of corresponding relations between the logging characteristic parameters and a lost circulation or non-lost circulation result by employing a plurality of decision-making trees, so as to obtain a diagnosis model for diagnosing lost circulation. 
	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed using mathematical relationships, calculations, formulas or equations. For example, “classifying” in the context of this claim encompasses the user mathematically calculating and determining the cut-offs for lost circulation versus non-lost circulation classification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using mathematical relationships, calculations, formulas or equations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – extracting multiple pieces of logging data corresponding to a plurality of logging characteristic parameters at different drilling depths of a sample well, based on logging information of the sample well; and marking the different drilling depths based on a lost circulation information of the sample well, to distinguish lost circulation points and non-lost circulation points. The limitations in both steps are recited at a high-level of generality such that it amounts no more than mere instructions to gather the necessary inputs for the mathematical operation(s). See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extracting and marketing amounts to no more than mere instructions to gather the necessary inputs for the mathematical operation(s). Mere instructions of adding insignificant extra-solution activity to the judicial exception cannot provide an inventive concept. The claim is not patent eligible.
	Claims 10-13 depend from claim 1 and recite the same abstract idea a claim 1.  The additional claim elements merely serve to extend the abstract idea without more. As such, the additional claim elements neither integrate the abstract idea into a judicial exception nor amount to significantly more than the abstract idea.  Thus, the claims are not patent eligible.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the combination of the elements of wherein the classifying the lost circulation points and the non-lost circulation points by adopting a random forest algorithm, based on the plurality of logging characteristic parameters and the multiple pieces of marked logging data at the different drilling depths comprises the following steps: randomly selecting multiple pieces of corresponding logging data at the same or different drilling depths, based on the multiple pieces of corresponding logging data at different drilling depths to form training sets, wherein a random selection frequency is same as a number of samples at different drilling depths; gradually segmenting the training sets by adopting the plurality of logging characteristic parameters, according to a preset order; and stopping executing a segmentation action under the condition that a segmentation stopping condition is met, to obtain the decision-making trees corresponding to the training sets and furthermore realize a classification of the lost circulation points and the non-lost circulation points integrate the practical application into a practical application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Torrione et al. in U.S. Patent Publication 2017/0314382 teaches “Methods, systems, and techniques for detecting at least one of an influx event and a loss event during well drilling involve using one or both of errors between 1) estimated and measured pit volume, and 2) estimated and measured flow out, to identify or determine whether the influx or loss event is occurring, or to sound some other type of related alert. These determinations may be performed in a computationally efficient manner, such as by using one or both of a time and depth sensitive regression” (Abstract).
	Cella et al. in U.S. Patent Publication 2018/0284758 teaches “improved capabilities are described for a monitoring system for data collection in an industrial drilling environment comprising a data collector communicatively coupled to a plurality of input channels, wherein a subset of the plurality of input channels are communicatively coupled to sensors measuring operational parameters from an industrial drilling component” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865